 



Exhibit 10.10
SPORT SUPPLY GROUP, INC.
AMENDED AND RESTATED
STOCK OPTION PLAN

1.   Purpose

     The purpose of the Sport Supply Group, Inc. Amended and Restated Stock
Option Plan (hereinafter called the “Plan”) is to advance the interests of Sport
Supply Group, Inc. (hereinafter called the “Company”) by strengthening the
ability of the Company to attract and retain key personnel of high caliber
through encouraging a sense of proprietorship by means of stock ownership.
     Certain options granted under this Plan are intended to qualify as
“incentive stock options” pursuant to Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”), while certain other options granted under the
Plan will constitute nonqualified options.

2.   Definitions

     As used in this Plan, and in any Option Agreement, as hereinafter defined,
the following terms shall have the following meanings, unless the context
otherwise requires:
     (a) “Common Stock” shall mean the Common Stock of the Company, par value
$.01 per share.
     (b) “Date of Grant” shall mean the date on which a stock option is granted
pursuant to this Plan.
     (c) “Non-Employee Director” shall mean an individual who is a “non-employee
director” within the meaning set forth in Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and also an “outside
director” within the meaning of Treasury Regulation Section 1.162-27 (e)(3).
     (d) “Fair Market Value” shall mean the closing sale price (or average of
the quoted closing bid and asked prices if there is no closing sale price
reported) of the Common Stock on the date specified as reported by NASDAQ or by
the principal national stock exchange on which the Common Stock is then listed.
If there is no reported price information for such date, the Fair Market Value
will be determined by the reported price information for Common Stock on the day
nearest preceding such date.
     (e) “Optionee” shall mean the person to whom an option is granted under the
Plan or who has obtained the right to exercise an option in accordance with the
provisions of the Plan.
     (f) “Subsidiary” shall mean any now existing or hereinafter organized or
acquired corporation of which more than fifty percent (50%) of the issued and
outstanding voting stock is owned or controlled directly or indirectly by the
Company or through one or more Subsidiaries of the Company.

1 of  7



--------------------------------------------------------------------------------



 



3.   Shares Subject to the Plan

     Subject to the provisions of Section 9 of this Plan, the aggregate amount
of Common Stock for which options may be granted under this Plan shall not
exceed 2,000,000 shares of Common Stock. The number of shares of Common Stock
subject to awards granted to any single Optionee shall not exceed the number set
forth in the immediately preceding sentence, as such number may be amended from
time to time. Such shares may be authorized and previously unissued shares or
previously issued shares that have been reacquired by the Company. Any shares
subject to unexercised portions of options granted under this Plan which shall
have terminated, been canceled, or expired may again be subject to options under
this Plan.

4.   Administration

     (a) The Plan shall be administered by the Board of Directors or, at the
option of the Board of Directors, by a committee of two or more Non-Employee
Directors appointed by the Board of Directors of the Company (the group
responsible for administering the Plan is referred to herein as the
“Committee”). Options may be granted under this Section 4(a) only if (i) the
transaction is approved by the Board of Directors or by the unanimous agreement
of the members of the Committee or (ii) the transaction is approved or ratified,
in compliance with Section 14 of the Exchange Act, by either (A) the affirmative
votes of the holders of a majority of the securities of the Company present, or
represented, and entitled to vote at a meeting duly held in accordance with the
applicable laws of the Company’s state of incorporation or (B) the written
consent of the holders of a majority of the securities of the Company entitled
to vote, provided that such ratification occurs no later than the date of the
Company’s first annual meeting of stockholders following the date of grant. The
Committee may create a subcommittee for purposes of making grants to officers,
directors and consultants if the Committee would otherwise not qualify for
making such grants under Rule 16b-3 of the Exchange Act or Section 162(m) of the
Code. References herein to the “Committee” shall include any such subcommittee.
Stock option agreements (“Option Agreements”), in the forms as approved by the
Committee, and containing such terms and conditions not inconsistent with the
provisions of this Plan as shall have been determined by the Committee, may be
executed on behalf of the Company by the Chairman of the Board, the Chief
Executive Officer, the President or any Vice President of the Company. Except
with respect to Section
4(b) of this Plan, the Committee shall have complete authority to construe,
interpret and administer the provisions of the Plan and the provisions of the
Option Agreements granted hereunder; to prescribe, amend and rescind rules and
regulations pertaining to the Plan; and to make all other determinations
necessary or deemed advisable in the administration of the Plan. The
determinations, interpretations and constructions made by the Committee shall be
final and conclusive.
     (b) Members of the Committee shall be specified by the Board of Directors,
and shall consist solely of Non-Employee Directors. On the date Non-Employee
Directors are elected to the Board of Directors and on each subsequent
anniversary of such date that a Non-Employee Director serves as a member of the
Board of Directors, such Non-Employee Director shall automatically be granted
nonqualified options to purchase 3,125 shares of Common Stock.

5.   Eligibility

     Incentive stock options to purchase Common Stock may be granted under
Section 4(a) of the Plan to such key employees of the Company or its
Subsidiaries (including any director who is also a key employee of the Company
or one of its Subsidiaries) as shall be determined by the Committee.
Nonqualified stock options to purchase Common Stock may be granted under Section
4(a) of the Plan to

2   of   7



--------------------------------------------------------------------------------



 



such key employees or directors of, or consultants to, the Company or its
Subsidiaries as shall be determined by the Committee. Which persons are to be
granted options under Section 4(a) of the Plan, the number of options, the
number of shares subject to each option, the exercise price or prices of each
option, the vesting and exercise period of each option, whether an option may be
exercised as to less than all of the Common Stock subject thereto, and such
other terms and conditions of each option, if any, as are not inconsistent with
the provisions of this Plan shall be determined on the Date of Grant in
accordance with Section 4(a) of this Plan. Notwithstanding any provision of this
Plan to the contrary, unless the stockholders of the Company approve the Plan at
the first annual stockholders’ meeting held in 1997: (a) no incentive stock
option or nonqualified stock option may be granted to a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) on or after the date of
such meeting, and (b) no incentive stock option or nonqualified stock option
granted on or after the date of such meeting may be exercised during any year in
which the Optionee is a “covered employee.” In connection with the granting of
incentive stock options, the aggregate Fair Market Value (determined at the Date
of Grant of an incentive stock option) of the shares with respect to which
incentive stock options are exercisable for the first time by an Optionee during
any calendar year (under all such plans of the Optionee’s employer corporation
and its parent and subsidiary corporations as defined in Section 424 of the
Code) shall not exceed $100,000 or such other amount as from time to time
provided in §422(d) of the Code or any successor provision.
6. Exercise Price
     The purchase price or prices for Common Stock subject to an option (the
“Exercise Price”) granted pursuant to Section 4(a) of the Plan shall be
determined at the Date of Grant; provided, however, that (a) the Exercise Price
for any option shall not be less than 100% of the Fair Market Value of the
Common Stock at the Date of Grant, and (b) if the Optionee owns more than
10 percent of the total combined voting power of all classes of stock of the
Company or its parent or any of its subsidiaries, as more fully described in
§422(b)(6) of the Code or any successor provision (such stockholder is referred
to herein as a “10-Percent Stockholder”), the Exercise Price for any incentive
stock option granted to such Optionee shall not be less than 110% of the Fair
Market Value of the Common Stock at the Date of Grant. Notwithstanding the
foregoing, nothing contained herein shall prohibit the Board of Directors or the
Committee, in the sound exercise of business judgment, from canceling
outstanding options that were previously issued pursuant to Section 4(a) of the
Plan and reissuing new options at a lower Exercise Price in the event that the
Fair Market Value per share of Common Stock at any time prior to the date of
exercise falls below the Exercise Price of options granted pursuant to the Plan;
provided, however, that such actions shall only be permitted when approved by a
majority of the Committee or a majority of the disinterested directors of the
Company.
7. Term of Stock Options and Limitations on Right to Exercise
     No incentive stock option granted pursuant to Section 4(a) of this Plan
shall be exercisable (a) more than five years after the Date of Grant with
respect to a 10-Percent Stockholder, and (b) more than ten years after the Date
of Grant with respect to all persons other than 10-Percent Stockholders. No
nonqualified stock option granted pursuant to Section 4(a) of this Plan shall be
exercisable more than ten years after the Date of Grant. Nonqualified stock
options granted to members of the Committee pursuant to Section 4(b) of this
Plan shall be exercisable for ten years, except that in the event of death,
termination or resignation of such member as a director of the Company or a
Subsidiary, such nonqualified stock options shall only be exercisable for one
year following the date of such member’s death, termination or resignation (or
if shorter, the remaining term of the option). The Company shall not be required
to issue any fractional shares upon the exercise of any options granted under
this Plan.
3 of 7

 



--------------------------------------------------------------------------------



 



No Optionee nor his legal representatives, legatees, distributees or
transferees, as the case may be, will be, or will be deemed to be, a holder of
any shares subject to an option unless and until said option has been exercised
and the purchase price of the shares in respect of which the option has been
exercised has been paid. An option shall not be exercisable except (i) by the
Optionee, (ii) by a person who has obtained the Optionee’s rights under the
option by will or under the laws of descent and distribution, (iii) by a
permitted transferee as contemplated by Section 11(b) hereof or (iv) by a spouse
incident to divorce within the meaning of Section 1041 of the Code or any
successor provision.
8. Termination of Employment
     The conditions that shall apply to the exercise of an option granted under
Section 4(a) in the event an Optionee shall cease to be employed by the Company
or a Subsidiary for any reason shall be determined at the Date of Grant. In the
event of the death of an Optionee while in the employ or while serving as a
director of or consultant to the Company or a Subsidiary, the option theretofore
granted to him shall be exercisable by the executor or administrator of the
Optionee’s estate, or if the Optionee’s estate is not in administration, by the
person or persons to whom the Optionee’s right shall have passed under the
Optionee’s will or under the laws of descent and distribution, within the year
next succeeding the date of death or such other period as may be specified in
the Option Agreement, but in no case later than the expiration date of such
option, and then only to the extent that the Optionee was entitled to exercise
such option at the date of his death. Neither this Plan nor any option granted
hereunder is intended to confer upon any Optionee any rights with respect to
continuance of employment or other utilization of his services by the Company or
by a Subsidiary, nor to interfere in any way with his right or that of his
employer to terminate his employment or other services at any time (subject to
the terms of any applicable written contract).
9. Dilution or Other Adjustments
     In the event that there is any change in the Common Stock subject to this
Plan or subject to options granted hereunder as the result of any stock dividend
on, dividend of or stock split or stock combination of, or any like change in,
stock of the same class or in the event of any change in the capital structure
of the Company, the Board of Directors or the Committee shall make such
adjustments with respect to options, or any provisions of the Plan, as it deems
appropriate to prevent dilution or enlargement of option rights.
10. Expiration and Termination of the Plan
     Options may be granted at any time under Section 4(a) of the Plan and as
specified under Section 4(b) of the Plan prior to December 31, 2000, as long as
the total number of shares which may be issued pursuant to options under this
Plan does not (except as provided in Section 9 above) exceed the limitations of
Section 3 above. This Plan may be abandoned, suspended or terminated at any time
by the Board of Directors of the Company except with respect to any options then
outstanding under the Plan.
11. Restrictions on Issuance of Shares
     (a) The Company shall not be obligated to sell or issue any shares upon the
exercise of any option granted under this Plan unless:
     (i) the shares with respect to which such option is being exercised have
been registered under applicable federal securities laws or are exempt from such
registration;
4 of 7

 



--------------------------------------------------------------------------------



 



     (ii) the prior approval of such sale or issuance has been obtained from any
state regulatory body having jurisdiction; and
     (iii) in the event the Common Stock has been listed on any exchange, the
shares with respect to which such option is being exercised have been duly
listed on such exchange in accordance with the procedure specified therefor.
If the shares to be issued upon the exercise of any option granted under the
Plan are intended to be issued by the Company in reliance upon the exemptions
from the registration requirements of applicable federal securities laws, the
Optionee, if so requested by the Company, shall furnish to the Company such
evidence and representations, including an opinion of counsel, satisfactory to
the Company, as the Company may reasonably request.
     (b) All or a portion of the nonqualified options to be granted to an
Optionee may, in the sole discretion of the Committee (or the Board of
Directors, as the case may be), be on terms that permit transfer by such
Optionee to (i) the spouse, children or grandchildren of the Optionee
(“Immediate Family Members”), (ii) a trust or trusts for the exclusive benefit
of such Immediate Family Members, (iii) a partnership or other entity in which
such Immediate Family Members are the only partners or (iv) to other persons or
entities deemed appropriate by the Committee, provided that (x) the stock option
agreement pursuant to which such nonqualified options are granted must be
approved by the Committee (or the Board of Directors, as the case may be), and
must expressly provide for transferability in a manner consistent with this
Section, and (y) subsequent transfers of transferred options shall be prohibited
except by will or the laws of descent and distribution. Following transfer, any
such options shall continue to be subject to the same terms and conditions as
were applicable immediately prior to transfer, provided that for purposes of
each Option Agreement and Sections 7, 11(a) and (c) and 14(b) hereof the term
“Optionee” shall be deemed to refer to the transferee. The events of termination
of employment of Section 8 hereof shall continue to be applied with respect to
the original optionee, following which the options shall be exercisable by the
transferee only to the extent, and for the periods specified herein and in the
Stock Option Agreement.
     (c) Except as set forth in Section 11(b) above, no option granted pursuant
to the Plan shall be transferable by the Optionee other than by will or the laws
of descent and distribution or by a spouse incident to divorce within the
meaning of Section 1041 of the Code or any successor provision.
     (d) The Board of Directors or Committee may impose such other restrictions
on the ownership and transfer of shares issued pursuant to this Plan as it deems
desirable; any such restrictions shall be set forth in any Option Agreement
entered into hereunder.
12. Proceeds
     The proceeds to be received by the Company upon exercise of any option
granted under this Plan may be used for any proper purposes.
13. Amendment of the Plan
     The Board of Directors may amend the Plan from time to time in such
respects as it may deem advisable in its sole discretion or in order that the
options granted hereunder shall conform to any change in applicable laws,
including tax laws, or in regulations or rulings of administrative agencies or
in order
5 of 7

 



--------------------------------------------------------------------------------



 



that options granted or stock acquired upon exercise of such options may qualify
for simplified registration under applicable securities or other laws; provided,
however, that no amendment that requires stockholder approval in order for the
Plan to continue to comply with Section 162(m) of the Code or under any other
applicable law, rule or regulation (including, without limitation, the Code, the
Exchange Act or any self-regulatory organization such as a national securities
exchange), will be made unless such amendment has received the requisite
approval of stockholders. In addition, no amendment may be made that adversely
affects any of the rights of an Optionee under any option theretofore granted,
without such Optionee’s consent.
14. Payment Upon Exercise; Withholding
     (a) Shares of Common Stock shall be issued to the Optionee upon payment in
full either in cash or by an exchange of shares of Common Stock of the Company
previously owned by the Optionee, or a combination of both, in an amount or
having a combined value equal to the aggregate Exercise Price for the shares
subject to the option or portion thereof being exercised. The value of the
previously owned shares of Common Stock exchanged in full or partial payment for
the shares purchased upon the exercise of an option shall be equal to the Fair
Market Value of such shares on the date of the exercise of such Option. The
Optionee shall be entitled to elect to pay all or a portion of the aggregate
purchase price by having shares of Common Stock having a Fair Market Value on
the date of exercise equal to the aggregate Exercise Price withheld by the
Company or sold by a broker-dealer under circumstances meeting the requirements
of 12 C.F.R. Part 220. In addition, upon the exercise of any option granted
under the Plan, the Company may make financing available to the Optionee for the
purchase of the Common Stock that may be acquired pursuant to the exercise of
such option on such terms as the Committee shall specify.
     (b) The Company may defer making payment or delivery of any benefits under
the Plan until satisfactory arrangements have been made for the payment of any
tax attributable to any amounts payable on shares deliverable under the Plan.
The Optionee shall be entitled to elect to pay all or a portion of all taxes
arising in connection with the exercise of any option by paying cash or electing
to (1) have the Company withhold shares of Common Stock that were to be issued
to the Optionee upon such exercise, or (2) deliver other shares of Common Stock
previously owned by the Optionee having a Fair Market Value equal to the amount
to be withheld; provided, however, that the amount to be withheld shall not
exceed the Optionee’s estimated total federal (including FICA), state and local
tax obligations associated with the transaction. The Fair Market Value of
fractional shares remaining after payment of the withholding taxes shall be paid
to the Optionee in cash.
15. Stockholders’ Approval
     The Plan was originally adopted by the Board of Directors and approved by
the sole stockholder of the Company on February 25, 1991. Amendment No. 1 to the
Plan was adopted by the Board of Directors on March 27, 1992 and approved by the
stockholders of the Company on May 22, 1992. Amendment No. 2 to the Plan was
adopted and approved by the Board of Directors of the Company on November 30,
1993. Amendment No. 3 to the Plan was adopted by the Board of Directors on
February 23, 1994 and approved by the stockholders of the Company on May 5,
1994. The Amended and Restated Plan was adopted by the Board of Directors on
January 13, 1997 and approved by the stockholders of the Company on March 21,
1997.
6 of 7

 



--------------------------------------------------------------------------------



 



16. Liability of the Company
     Neither the Company, its directors, officers or employees, nor any of the
Company’s Subsidiaries which are in existence or hereafter come into existence,
shall be liable to any Optionee or other person if it is determined for any
reason by the Internal Revenue Service or any court having jurisdiction that any
incentive stock options granted hereunder do not qualify for tax treatment as
incentive stock options under Section 422 of the Code.

            SPORT SUPPLY GROUP, INC.
      /s/ Geoffrey P. Jurick       Geoffrey P. Jurick      Chairman of the
Board     

7 of 7

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
TO THE
SPORT SUPPLY GROUP, INC.
AMENDED AND RESTATED STOCK OPTION PLAN
AMENDMENT to the Sport Supply Group, Inc. Amended and Restated Stock Option Plan
(the “Plan”) dated as of this 28th day of August, 2003. The Plan was last
amended by action of the Board of Directors of Sport Supply Group, Inc. (the
“Company”) amending and restating the Plan on January 13, 1997, subject to
shareholder approval, which approval was obtained on March 21, 1997.
Absent action by the Board, the Plan would be considered to have expired on
December 31, 2000. By resolution approved unanimously by the Board, the term of
the Plan was extended by virtue of the approval of this Amendment. Accordingly,
Section 10 of the Plan is hereby amended to read in its entirety as follows:
10. EXPIRATION AND TERMINATION OF THE PLAN
This Plan will continue in effect until the earlier of its termination by the
Board or the date on which all of the shares available for issuance under the
Plan have been issued and all restrictions on such shares under the terms of the
Plan and the agreements evidencing options granted under the Plan have lapsed;
provided, however, that incentive stock options may only be granted on or prior
to December 31, 2000. This Plan may be abandoned, suspended or terminated at any
time by the Board of Directors of the Company except with respect to any options
then outstanding under the Plan.
The amendments set forth herein shall become effective when this Amendment is
signed below.
Except as herein modified and amended, all the terms and conditions of the Plan
shall remain in full force and effect, and this Amendment shall in no event be
deemed to adversely affect any right or claim of any party under, or by virtue
of, the Plan or any options issued thereunder.

          SPORT SUPPLY GROUP, INC.    
 
       
By:
  /s/ Geoffrey P. Jurick               Geoffrey P. Jurick     Chairman of the
Board    

 